DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

This is responsive to the claims filed 09/20/2022. 
This is a final in response to the amendment and remarks filed on 09/20/2022. 
Examiner acknowledges receipt of Applicant’s amendments and arguments filed 09/20/2022. The arguments set forth are addressed herein below. 
Claims 1-23 remain pending and Claims 16 and 22 are currently amended. 

Claim Objections
Claim 16 is objected to because of the following informalities: in line 6 it recites “which adjusting element…” it should instead recite “the adjusting element…”
Claims 17 and 18 lines 1-2 should instead recite “further comprises” and “further consists” respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 19-21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 19 refers to “The assembly comprising at least two adjusting elements (5A/5B; 5A/5C; 5B/5C for a game controller according to claim 16”, but claim 16 is drawn to “An adjusting element”. Claim 19, as it pertains to a game controller assembly, fails to further limit the game controller of Claim 16 from which it depends. A game controller assembly isn’t clamed in claim 16 but instead “an adjusting element”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 20-21 are dependent upon Claim 19 and is rejected due to the inherited deficiencies of Claim 19 as noted above.


Claims 22-23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 22 refers to “A method for adjusting the stop angle of the pivoting control member of the game controller of claim 1, said method comprising:”  but claim 1 is drawn to a game controller (apparatus) comprising an assembled shell and control means comprising at least one control member, which is passed through the assembled shell, etc.  Claim 22, as it pertains to a method (i.e. a process), fails to further limit the game controller (an apparatus) of Claim 1 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 23 is dependent upon Claim 22 and is rejected due to the inherited deficiencies of Claim 22 as noted above.

Response to Arguments/Remarks 

Applicant’s arguments , see pages 9 to 10, filed 09/20/2022, with respect to specification objection, claim objection and rejections to claims 16 to 23 under 35 U.S.C. § 112(d) have been fully considered and are persuasive with the exception of the rejection of Claims 16 to 23 under 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, provided above. 
As an initial matter, the amendments are sufficient to overcome the specification objection of the undue length of the Abstract. The objection is hereby withdrawn. 

The amendment of claim 16 is sufficient to overcome the claim dependency rejection. However, the deficiencies of Claims 19 to 23 are still apparent in the amended limitations and Claims filed. Thus, the rejection of claims 19 to 23 remains. 

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon conducting a prior art search, the closest prior art where patentability can be seen in but not limited to Independent Claim 1 is U.S. Patent Application Publication 2017/001106 A1 to Gassoway et al. (hereinafter Gassoway) and U.S. Patent 9,710,072 to Strahle et al. (hereinafter Strahle).  Gassoway discloses a game controller, that includes a thumbstick having adjustable tilt tension.  The user input device includes a housing, a joystick assembly, a thumbstick cap, and an adjustment mechanism.  The housing defines an internal cavity of the user input device and includes an aperture.  The joystick assembly is disposed within the internal cavity.  The joystick assembly comprises a tilt-able post and is operable to generate an analog input control signal based on a position of the tilt-able post in relation to a default position.  The thumbstick cap is mounted through the aperture to an end of the tilt-able post.  The adjustment mechanism is configured to enable a tilt tension of the tilt-able post to be changed.   Strahle discloses  a game controller having first, second, and/or third heads, which are suitably, each separately, from being removably assembled with the pivoting shaft without disassembling the shell from the game controller.
Gassoway and/or Strahle, alone or in combination fails to disclose “… at least one adjusting element for adjusting the stop angle (a) of the control member, which adjusting element can be removably mounted on the control member and removed from the control member without disassembling the shell of the game controller and in that the control member provided with said removable adjusting element can be tilted manually in each tilt direction until it reaches a stop position in which the adjusting element abuts and allows the tilting of the control member to be blocked.”


Conclusion
Claims 1 to 23 are examined above. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715